       Case 8:16-cr-00029-CJC Document 1693 Filed 01/19/21 Page 1 of 1 Page ID #:18844

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES - GENERAL




 Case No.       SACR 16-00029(C)-CJC-7                                      Date    January 19, 2021


 Present: The Honorable      CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
 Interpreter    None


           Cheryl Wynn               Debbie Hino-Spaan                           Scott Tenley
            Deputy Clerk            Court Reporter/Recorder                 Assistant U.S. Attorney


          U.S.A. v. Defendant:      Present    Cust. Bond      Attorneys for Defendants: Present App. Ret.

Justin Marques Henning                X                 X     James R. Tedford II, CJA     X          X




                           HEARING ON DEFENDANT’S MOTION TO DISMISS INDICTMENT
 PROCEEDINGS:
                           (DKT. 1689)



       In light of the Court re-implementing the Continuity of Operations Plan (COOP), and Chief
Judge Philip S. Gutierrez, and the Executive Committee's denial of this Court's request for an
in-person hearing, the hearing on Defendant's Motion to Dismiss Indictment is conducted by Zoom.
Recording or re-broadcasting of the proceeding is strictly prohibited.

      Prior to the hearing, the Court’s Order issued (Dkt. 1692). Court hears from counsel and
Mr. Henning. Government presents an oral motion under 18 U.S.C. Section 3143(c) that Mr. Henning
remain on bond during the pendency of an anticipated appeal, under the same conditions of
supervision; the motion is DENIED. Bond exonerated.


                                                                                   00      :     16
                                                     Initials of Deputy Clerk cw
Cc: USP&PSO




CR-11 (10/08)                            CRIMINAL MINUTES - GENERAL                               Page 1 of 1
